Citation Nr: 1137023	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-22 060 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1947 to March 1967. 

This matter comes to the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss. 

In May 2011 a Board hearing was held at the RO; the transcript is of record.  At the hearing, the Veteran requested that the record be held open to allow him to obtain and submit additional private medical records.  His request was granted, and such were received by the Board in June 2011, along with a waiver of initial RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hearing loss disability was manifest in service or within one year of discharge or is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A July 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and private evaluation have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in September 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate as the examiner reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale on whether the Veteran's hearing loss was related to service. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but essentially it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not reflect that the Veteran's hearing loss developed to degree of 10 percent within one year from the date of termination, March 1967, and therefore service connection on a presumptive basis is not warranted.  38 C.F.R §3.309(a).  The Board notes that even the most severe degree of current hearing loss shown, in a June 2011 private audiometry, does not warrant assignment of a compensable evaluation.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his bilateral hearing loss is due to his exposure to loud noise in service, specifically working near the flight line and while working near SR-71 aircraft from 1962 to 1966 as a personal equipment supervisor. 

Service treatment records demonstrate that the Veteran's hearing was within normal limits during service and upon exit.  The earliest hearing test of record was in March 1950, which noted normal hearing in both ears following a whisper voice test.  Complete audiometric evaluations conducted in November 1959, March 1962 and October 1966 revealed hearing within normal limits.  Records reflect no subjective reports of ear or hearing problems.  All examinations were negative for complaints of, treatment for, or diagnosis of hearing loss.  

In September 2008 a VA examination was conducted and the Veteran was diagnosed with mild to moderate or moderately severe bilateral hearing loss.  Specifically, audiometric testing revealed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
35
40
40
50
50
88
LEFT
30
45
50
50
60
96

The examiner reviewed the claims file and noted the Veteran's report of in service noise exposure to flight line noises and SR-71s, and no post service occupational noise.  The examiner reviewed the service medical records and noted that there was no enlistment hearing examination but whispered voice/spoken voice tests in March 1950 and February 1956 documented normal hearing acuity, and that the November 1959 audiogram revealed hearing within normal limits.  The examiner reviewed the March 1962 and October 1966 audiograms noting that both revealed hearing acuity within normal limits and finding that there was no significant threshold shift noted between the two.  The examiner opined that it was not likely that the Veteran's current sensorineural hearing loss was due to noise exposure in service as the Veteran's bilateral hearing acuity was within normal limits at separation and there were no significant threshold shifts in service. 

In a June 2011 letter a private audiologist, DT, related the Veteran's contentions that he lost his hearing between 1962 and 1967 while working around SR-71 aircraft.  DT noted that prior to 1962 the Veteran had normal hearing.  DT also related the Veteran's report of no post service occupational noise exposure. 

DT conducted two audiologic evaluations, in March 2008 and June 2011.  The March 2008 audiologic evaluation revealed mild to moderate sensori-neural hearing impairment.  The June 2011 audiogram revealed a change in hearing in both ears; there were upward shifts at all frequencies tested.  DT opined that despite the minor hearing threshold change in hearing between 2008 and 2011 it is as likely as not that a significant portion of his hearing impairment was caused by or the result of military service.  

The Veteran has not reported, nor is there any other evidence to suggest, a continuity of symptomatology of bilateral hearing loss since service or during the 40 years before this disability was shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  He attributes current loss to in-service noise exposure, but has not stated that he experienced decreased hearing since service.  At most, he reported short term hearing loss or ringing for a short time after being removed from his noisy environment on a daily basis.  

The evidence establishes that the Veteran was exposed to loud noise in service.  He worked on the flight line during the last years of his service, around planes and machinery that were being prepped for flight.  While he may have been exposed to some noise as a corrections officer in a prison after service, such was not constant, and doctors have indicated such was not acoustic trauma.

Current private and VA testing also established the presence of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The sole remaining question, then, is whether a finding of a nexus between the in-service noise exposure and current disability is warranted.  There is no competent evidence of a hearing loss disability during service; the Veteran is competent to report decreased hearing, but is not able to state he met the regulatory criteria for a finding of disability, as such requires specialized testing and knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even if he were competent, his allegations would be outweighed by the three audiometric examinations showing normal hearing, as defined by the VA examiner.  It is noted, however, that the Veteran has not made such an allegation; he reports only short term decreases in hearing, which apparently resolved each day when he left the noisy area of the flight line.  

Further, the weight of the medical opinions of record is against the claim.  The VA examiner opined that the Veteran's current hearing loss was not due to noise exposure in service, providing the clear rationale that the Veteran's hearing was within normal limits upon exit and finding that there was no significant threshold shift in the Veteran's hearing acuity during service.  He fully considered all evidence of record, to include the Veteran's allegations.  

The private audiologist opined that the Veteran's hearing impairment was caused by service, but the rationale provided is unclear at best and nonexistent at worst.   He notes a worsening of hearing acuity between 2008 and 2011, and stated that "despite" this, current hearing loss was contributed to by in-service noise exposure.  This might mean that current loss is a progressive condition, and the recent loss indicates continuing advancement of a problem that began in service.  It may also signify that the fact of progression is not consistent with noise-induced hearing loss, and hence there is evidence against the claim.  This view is supported by the doctor's use of the word "despite."  If that is the case, the examiner has offered no rationale for his opinion that hearing loss is related to in-service noise exposure.  It is merely a bare conclusory statement.  An opinion without a rationale is of no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, the private doctor considers in part the Veteran's allegation that he lost his hearing in service, which is contradicted by the other objective and subjective evidence of record, further undermining the private opinion.  Therefore the only probative opinion of record is that the Veteran's hearing loss was not related to service.  The weight of the evidence is against the claim.  

The Veteran's own expressed opinion, that his current hearing loss is related to established in-service noise exposure, is not competent.  While, as noted above, he can describe symptoms of hearing impairment, and could even report an observed causal connection (i.e., there was an explosion and he reported immediately experiencing hearing loss), he lacks the specialized knowledge and training required to offer an opinion on a nexus in this case where the relationship cannot be observed through the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Hearing loss was not shown in service or manifested to a compensable degree within one year of service discharge.  There is no competent and probative evidence of record relating the current diagnosis to service.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a hearing loss is not warranted.  

ORDER

Service connection for bilateral hearing loss is denied. 




_________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


